Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 1 of 32




                                                                   Composite Exhibit "B"
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 2 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 3 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 4 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 5 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 6 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 7 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 8 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 9 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 10 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 11 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 12 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 13 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 14 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 15 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 16 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 17 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 18 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 19 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 20 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 21 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 22 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 23 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 24 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 25 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 26 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 27 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 28 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 29 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 30 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 31 of 32
Case 9:20-cv-80804-AHS Document 1-2 Entered on FLSD Docket 05/15/2020 Page 32 of 32
